The Honorable Richard Simmons Former State Representative 1751 CR 508 Rector, AR 72461-8010
Dear Mr. Simmons:
I am writing in response to your request for my opinion on the following question:
  Can an unlicensed person working under the direction and oversight of a licensed plumber assist in plumbing and septic tank work?
RESPONSE
In my opinion, the answer to your question will depend on the type of work the unlicensed person is doing. Although unlicensed plumber's assistants may perform such tasks as delivery, trenching and other physical labor, I do not believe they may undertake work of the sort normally done by registered apprentices or licensed journeyman and master plumbers.
The licensing requirement for plumbers is set forth at A.C.A. §17-38-301(a)(1), which provides:
  No person shall engage in work as a master plumber, journeyman plumber, apprentice plumber, or restricted license holder called for under this chapter or adopted regulations unless first licensed or registered to do so by the department.
These various levels of plumber, as well as the meaning of the term "plumbing," are defined as follows at A.C.A. § 17-38-101:
  (1) "Apprentice plumber" means any person other than a journeyman or master plumber who is engaged in learning and assisting in the installation of plumbing and drainage and enrolled in a state-approved apprentice program.1
*      *      *
  (5) "Journeyman plumber" means any person other than a master plumber who is engaged in the practical installation of plumbing;
  (6) "Master plumber" means any person skilled in the planning, superintending, and practical installation of plumbing and familiar with the laws, rules, and regulations governing it;
(7) "Plumbing" means and includes:
  (A) All piping, fixtures, appliances, and appurtenances in connection with the water supply and drainage systems within a building and to a point from three feet (3') to five feet (5') outside the building;
  (B) The construction and connection of any drain or waste pipe carrying domestic sewage from a point within five feet (5') outside of the foundation walls of any building within the sewer service lateral or other disposal terminal, including the alteration of any system, drain, or waste pipe, except minor repairs to faucets, valves, pipes, and appliances, and removing of stoppages;
  (C) The water service piping from a point within five feet (5') outside of the foundation walls of any building to the water meter or other water utility property or other terminal and the connecting of domestic hot water storage tanks, water softeners, and water heaters with the water supply system;
  (D) A sanitary drainage system so designed and vent piping so installed as to keep the air within the system in free circulation and movement, and to prevent, with a margin of safety, unequal air pressures of forces that might blow, siphon, or affect trap seals or retard the discharge from plumbing fixtures, or permit sewer air to escape into the building; and
  (E) All fixtures, appliances, appurtenances, or pipes used in the installation of gas; and
  (8) "Restricted plumber" means a person qualified to install building water or sewer lines or other special phases of plumbing if the person has demonstrated competency for that particular phase of plumbing.
In my opinion, given the statutory scheme recited above, anyone engaging in the described activities must be licensed or registered, subject only to the following exemptions:
The licensing provisions of this chapter shall not apply to:
  (1) Plumbing work done by a property owner in a building owned and occupied by him as his home, except where the license is required by local ordinance; or
  (2) Work done on buildings whose primary use is agricultural located outside the incorporated limits of any city or town, unless the buildings are connected to a public water system, sewerage system, or gas utility system.
A.C.A. § 17-38-302.
The foregoing should not be taken to mean that a plumber may not retain various unlicensed employees to provide labor and support of the sort that does not fall within the above definitions. For instance, as discussed in my companion Opinion No. 2000-342, Section III(m) of the Arkansas State Board of Workforce Education's Rules and Regulations Pertaining to Apprentice Plumbers Registration defines as an unlicensed "laborer" "any person engaged in trenching, transporting supplies, demolition, etc., whose primary function is physical in nature."
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh
Enclosure
1 As discussed in the enclosed Ark. Op. Att'y Gen. No. 2000-342, which I am issuing simultaneously herewith, I believe "enrollment in a state-approved apprentice program" is best characterized as a statutorily required consequence of engaging in the sorts of activities that in themselves render one an "apprentice plumber." See Amendment No. 3 to the Arkansas State Plumbing Code, Section II, Appendix 6, Section 14(C) (simply defining "apprentice plumber" as "any person other than a Journeyman or Master Plumber who is engaged in learning and assisting in the installation of plumbing and drainage"). As reflected in my enclosed companion opinion, when one undertakes activities described as those of an "apprentice plumber," one is obliged to register as such.